Citation Nr: 1411210	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including depression with anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active service from August 2000 to September 2008.  

This appeal   to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for depression.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010. 

In November 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In December 2012, the Board, inter alia, recharacterized the claim involving psychiatric impairment as reflected on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a May 2013 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system does not reveal any additional information or evidence relevant to this appeal.  


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such  will, regrettably, further delay an appellate decision in this matter. 

In December 2012, the Board remanded this claim, in part, to  afford the Veteran a VA examination to clarify the Veteran's psychiatric diagnosis/es, and to obtain an etiology opinion for each diagnosed disability.  

The Veteran was afforded a VA mental disorders examination in April 2013, at which time he was diagnosed with pervasive developmental disorder, not otherwise specified.  The VA examiner opined that the disorder was  less likely than not incurred in or caused by military service.  In making this determination, the VA examiner stated that the in-service diagnoses of adjustment disorder with depression, as well as the post-service diagnosis of depression, represent a continuation of a condition-specifically diagnosed as s pervasive developmental disorder-that t existed long before service and was not made worse or exacerbated by service.  The examiner stated that his opinion was based on clinical examination, review of the records, the Veteran's report of being treated by a psychiatrist for years before service, and the opinion of three mental health professionals who saw the Veteran in 2008 and determined he did not have a mental health problem.  

However, it appears that the record upon which the VA examiner based his opinion may have been incomplete.  Notably, the VA examiner stated that the evidentiary record lacked private treatment records from the Veteran's family doctor since 2010 and, thus, there was no evidence showing he had taken medication for his psychiatric disorder since that time.  In this regard, the Board notes that, while the evidentiary record contains treatment records from the Family Clinic dated from 2008 to 2010, there are no treatment records from this provider dated from 2010 to the present.  Such records may contain pertinent information and evidence regarding the  Veteran's current psychiatric problems, to include whether he has continued to take Wellbutrin for his symptoms.  As such, the Board finds the VA examiner may not have had access to all relevant facts in this case, which affects the e probative value of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

Accordingly, on remand, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Specifically, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records of treatment at the Family Clinic since 2010.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

If, pursuant to the noted development, additional records are received, the RO should obtain an addendum opinion from the April 2013 examiner based upon review of such evidence.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, outstanding treatment records the Family Clinic dated since 2010.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2. If the Veteran responds,  assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. If additional records are received, forward the entire claims file, to include a complete copy of this REMAND, to the April 2013 examiner for an addendum opinion.

The examiner should specifically indicate whether, based on review of the additional records received, the prior opinion should be revised or reversed.

Complete rationale for any conclusions reached must be provided.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

